                                                U.S. Department of Justice


                                                United States Attorney
                                                Eastern District of New York

AFM                                             271 Cadman Plaza East
F. #2016R02228                                  Brooklyn, New York 11201



                                                September 2, 2020


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

             Re:      United States v. Aleksandr Zhukov
                      Criminal Docket No. 18-633 (S-1) (EK)

Dear Mr. Frisch:

              Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure, consisting of the following
material:

                   • ZHU006576-ZHU006581 – Finalized translations of emails;
                   • ZHU006582 – Finalized translations of Skype chats; and
                   • ZHU006583 – Skype subscriber records.


                                                Very truly yours,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:     /s/ Alexander Mindlin
                                                Alexander Mindlin
                                                Assistant U.S. Attorney
                                                (718) 254-6433

Enclosures

cc:   Clerk of the Court (EK) (by ECF) (without enclosures)
